                 Case 5:18-cr-00506-BLF Document 46 Filed 05/10/19 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KATHERINE GRIFFIN (CABN 282162)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        Katherine.Griffin@usdoj.gov

 8

 9                                    UNITED STATES DISTRICT COURT

10                                  NORTHERN DISTRICT OF CALIFORNIA

11                                             SAN JOSE DIVISION

12
     UNITED STATES OF AMERICA,                         )   NO. 5:18-CR-506-BLF-2
13                                                     )
            Plaintiff,                                 )   STIPULATION AND [PROPOSED] ORDER
14                                                     )   CONTINUING HEARING DATE AND
            v.                                         )   EXCLUDING TIME FROM MAY 21, 2019 TO
15                                                     )   AUGUST 6, 2019
     KRISTOPHER PURCELL, aka “K-Dawg,”                 )
16                                                     )
            Defendant.                                 )
17                                                     )

18

19          The defendant, KRISTOPHER PURCELL, represented by Kenneth Wine, and the Government,
20 represented by Assistant United States Attorney Katherine Griffin, hereby stipulate and agree as follows:

21          1.      The matter is currently set for a status hearing before this Court on May 21, 2019, at 9:00
22 AM.

23          2.      Defense counsel is continuing to review provided discovery and conduct appropriate
24 investigation of the charges in this case. Counsel is also in the process of identifying learned counsel.

25 Thus, additional time is needed for learned counsel to be appointed, and begin reviewing discovery and

26 conducting relevant investigation. Anticipated learned counsel has recently completed a two-month trial.

27 Counsel is also unavailable during the latter half of July 2019.

28          3.      Consequently, the parties jointly request a continuance of the status hearing until August
     STIP. AND [PROPOSED] ORDER CONTINUING HEARING AND EXLUDING TIME
     Case No. 5:18-CR-506-BLF-2
                 Case 5:18-cr-00506-BLF Document 46 Filed 05/10/19 Page 2 of 3




 1 6, 2019, at 9:00 AM.

 2          4.      The parties agree that, in light of the above, it is appropriate to exclude time under the

 3 Speedy Trial Act, including for the effective preparation of counsel and continuity of counsel, through

 4 and including the newly requested hearing date of August 6, 2019. The parties therefore jointly request

 5 that the Court enter the Proposed Order below continuing the hearing date and excluding time.

 6

 7 SO STIPULATED.

 8

 9                                                         DAVID L. ANDERSON
                                                           United States Attorney
10

11 Dated: May 10, 2019                                            /s
                                                           KATHERINE GRIFFIN
12                                                         Assistant United States Attorney
13

14
     Dated: May 10, 2019                                         /s
15                                                         KENNETH WINE
                                                           Counsel for KRISTOPHER PURCELL
16

17

18

19

20

21

22

23

24

25

26

27

28
     STIP. AND [PROPOSED] ORDER CONTINUING HEARING AND EXLUDING TIME
     Case No. 5:18-CR-506-BLF-2
               Case 5:18-cr-00506-BLF Document 46 Filed 05/10/19 Page 3 of 3




 1                                            [PROPOSED] ORDER

 2

 3          Pursuant to stipulation, IT IS HEREBY ORDERED that the court proceeding currently scheduled

 4 on May 21, 2019, is continued to August 6, 2019, at 9:00 AM.

 5          Based upon the representation of counsel and for good cause shown, the Court finds that failing to

 6 exclude the time between May 21, 2019, and August 6, 2019, would unreasonably deny counsel the

 7 reasonable time necessary for effective preparation, taking into account the exercise of due diligence. See

 8 18 U.S.C. § 3161(h)(7)(B)(iv). It would also deny the defendant continuity of counsel. Id. The Court

 9 further finds that the ends of justice are served by excluding the time between May 21, 2019, and August
10 6, 2019, from computation under the Speedy Trial Act and such exclusion outweighs the best interests of

11 the public and the defendant in a speedy trial.

12          Therefore, IT IS HEREBY ORDERED that the time from May 21, 2019, through and including

13 August 6, 2019, shall be excluded from computation under the Speedy Trial Act.              18 U.S.C. §§

14 3161(h)(7)(A) and (B)(iv).

15

16

17 DATED: ___________________                                      __________________________
                                                                   HON. BETH LABSON FREEMAN
18                                                                 United States District Judge
19

20

21

22

23

24

25

26

27

28
     STIP. AND [PROPOSED] ORDER CONTINUING HEARING AND EXLUDING TIME
     Case No. 5:18-CR-506-BLF-2
